                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED

                                                                               g/ I 4
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:  °1 I

 ARVIND GUPTA,

                            Plaintiff,

                       V.
                                                            No. 17-CV-5286 (RA)
 HEADSTRONG, INC., GENPACT
                                                             OPINION & ORDER
 LIMITED, and SECRETARY OF THE U.S.
 DEPARTMENT OF LABOR,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Arvind Gupta, proceeding pro se, brings this action against Defendants

Headstrong, Inc. and Genpact Limited (collectively, "Headstrong") for wages allegedly owed to

him under the H-lB provisions of the Immigration and Nationality Act. Gupta also seeks judicial

review, under the Administrative Procedure Act, of orders of the Department of Labor dismissing

his administrative claims against Headstrong. This Court previously granted Headstrong's motion

to dismiss the claims against it on the ground that those claims were barred by a settlement and

release agreement entered into by Headstrong and Gupta in May of 2008. Gupta, with the Court's

leave, has since amended his complaint. Before the Court is Headstrong's renewed motion to

dismiss the Amended Complaint, the Secretary of Labor's motion for summary judgment, and

Gupta's motion for partial summary judgment.      For the reasons that follow, the motions of

Headstrong and the Secretary are granted and Gupta's motion is denied.

                                         BACKGROUND

       The Court assumes familiarity with the factual background of this case, which is

summarized in the Court's prior decision on Headstrong's first motion to dismiss. See Gupta v.
Headstrong, Inc., 17-CV-5286 (RA), 2018 WL 1634870 (S.D.N.Y. Mar. 30, 2018). The Court

here provides a brief overview of the factual and procedural background that is relevant to the

instant motions. 1

        In early 2006, Headstrong hired Gupta, a citizen of India, to work in the United States

pursuant to an H-1 B visa. The H-1 B visa program permits non-immigrant foreign workers to work

temporarily in the United States in "specialty occupation[s]." 8 U.S.C. §§ l 10l(a)(l5)(H)(i)(b),

1182(n). Headstrong filed a Labor Condition Application ("LCA") with the Department of Labor

("DOL"), and United States Citizenship and Immigration Services ("USCIS") approved Gupta's

H-1 B petition for a period of authorized employment running from April 24, 2006 until November

8, 2007. Under the INA, an employer who hires a non-immigrant foreign worker pursuant to an

H-1B visa is obligated to pay that employee a stipulated wage rate, which is specified in the LCA,

for the entire period of authorized employment.                 20 C.F.R. § 655.730(d); see 8 U.S.C. §

1 l 82(n)( 1)(A), (2)(C)(vii)(I). This wage obligation applies even for periods of "nonproductive"

time "due to a decision by the employer," though it does not apply if the employer effects a "bona

fide termination" of the employee.                 8 U.S.C. § 1182(n)(2)(C)(vii)(I), (IV); 20 C.F.R.

655.73 l(c)(7)(i), (ii).

        On November 14, 2006, Headstrong notified Gupta that he would be terminated and, after

November 28, 2006, it did not assign him any further work. In December of 2006, Headstrong

and Gupta entered into a severance agreement. Then, in April of 2008, Gupta, who was counseled

at the time, sent Headstrong a request for payment of further wages allegedly owed to him for the

period of his authorized employment. In May of 2008, Gupta and Headstrong entered into a

settlement and release agreement (the "May 2008 Agreement" or the "Agreement"), which was



        1
            Unless otherwise noted, the factual background is taken from the Amended Complaint.
                                                         2
notarized and signed by both parties. AR 1258-63. Pursuant to the Agreement, Headstrong agreed

to pay Gupta a lump sum payment of$7,000. AR 1258. In addition, Gupta and Headstrong agreed

to a comprehensive mutual release of claims. Pursuant to this release, Gupta agreed to "release

and forever discharge" Headstrong "of and from all ... suits, actions, causes of actions, charges,

complaints, grievances, judgments, damages ... which [he] ever had, now ha[s], or which may

arise in the future, regarding any matter arising on or before the date of [his] execution of' the

Agreement. AR 1258-59. In February of 2010, Gupta sent Headstrong an email purporting to

rescind the May 2008 Agreement.

         After entering into the Agreement, Gupta filed a complaint with the DOL alleging that

Headstrong had failed to pay him wages owed during the period of his authorized employment.

After several years of back-and-forth within the DOL, and the resolution of a separate action filed

in this Court,2 an Administrative Law Judge ("ALJ") issued a 40-page decision and order

addressing Gupta's claims. Am Compl. Ex. 4 at 2-41. As relevant here, the ALJ determined that

the applicable period of Gupta's authorized employment with Headstrong was April 24, 2006 until

November 8, 2007, and that Headstrong had effected a bona fide termination of Gupta on February

2, 2007. The ALJ thus concluded that Headstrong was obligated to pay Gupta wages through

February 2, 2007, even though Gupta had stopped working for Headstrong on November 28, 2006.

The ALJ calculated the back wages Headstrong owed to Gupta, and subtracted the approximately

$8,000 that Headstrong had already paid Gupta pursuant to the December 2006 severance

agreement. Accordingly, the ALJ concluded that Headstrong's back wage obligation to Gupta was

approximately $11,500. The ALJ then considered the May 2008 Agreement. It concluded that


         2
           Gupta filed that action in August of 2012. See Gupta v. Head~trong, Inc., 12-CV-6652. In December of
2012, Gupta and the DOL entered into a stipulation and order of remand, in which the DOL agreed to reconsider
Gupta's administrative claims. See Dkt. 23. Headstrong, which was not a party to that stipulation, filed a motion to
dismiss the complaint, which the Court granted without prejudice in August of 2013. See Gupta v. Hea~trong, Inc.,
12-CV-6652 (RA), 2013 WL 4710388, at *4 (S.D.N.Y. Aug. 30, 2013).
                                                         3
Gupta's allegations of fraud had no merit, and that Headstrong's "obligation to pay back wages,

or benefits, or travel expenses of any kind, was completely extinguished by [Gupta's] execution

of the settlement agreement and release, and the concomitant payment of $7,000.00." Id. at 39.

The ALJ further noted that although the $7,000 lump sum payment was less than the $11,500 owed

to Gupta, the settlement amount "represent[ed] a reasonable compromise" and was paid to Gupta

within 45 days of his attorney's demand letter. Id. at 39 n.60. Accordingly, the ALJ concluded

that Headstrong did "not currently owe any back wages, or any other amount of money," to Gupta.

Id. at 41.

         On January 26, 2017, the ARB affirmed the decision and order of the ALJ, finding that

"the extensive evidentiary record amply supports the ALJ's factual findings, including her

determination that the parties' settlement and release of claims extinguished all claims against

Headstrong." Am. Compl. Ex. 2 at 4. While declining to address Gupta's "collateral attacks" to

the May 2008 Agreement, the ARB noted that the Agreement was "facially valid" and upheld the

ALJ's decision as "consistent with ARB precedent." Id. On February 14, 2017, the ARB denied

Gupta's motion for reconsideration.

        On March 16, 2017, Gupta commenced this action in the Northern District of Illinois. His

complaint principally alleged that Headstrong had breached its employment agreement with Gupta

by failing to pay him all the wages it owed to him, and that the Secretary of Labor had erred in

dismissing Gupta's claims. The case was transferred to this Court in July of 2017. The Secretary

of Labor answered the complaint and Headstrong filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). On March 30, 2018, this Court granted Headstrong's motion,

holding that the May 2008 Agreement was valid and barred Gupta's claims. The Court granted

Gupta leave to amend, while instructing him that his amended allegations "would need to



                                               4
adequately allege both why the agreement is voidable, and why his retention of the lump-sum

payment for the past ten years did not ratify it." Gupta, 2018 WL 1634870, at *5.

         On June 25, 2018, Gupta filed the Amended Complaint, which is the operative complaint

in this action. The Amended Complaint asserts six claims solely against Headstrong, and an

additional 14 claims jointly against Headstrong and the Secretary. 3 The Secretary answered the

Amended Complaint, while Headstrong informed the Court that it would rely on its previously-

filed motion to dismiss. Gupta then filed a motion for partial summary judgment. Headstrong

filed a request, which the Court granted, to stay Gupta's summary judgment motion as it pertained

to Headstrong pending the resolution of its motion to dismiss. The Secretary, meanwhile, opposed

Gutpa's motion and cross-moved for summary judgment on all of Gupta's claims against the

Secretary.

                                          STAND ARD OF REVIEW

         "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twomb(v, 550 U.S. 544, 570 (2007)). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the




         3
           The causes of action are as follows: ( l) Count I: Breach of employment contract (for the period l l/28/2006
to 11/08/2007); (2) Count 2: Breach of employment contract (for the period l 1/09/2007 to 03/16/2009); (3) Count 3:
Breach of employment contract (after 3/17/2009 or I 1/09/2007); (4) Count 4: Breach of implied in fact contract (after
November        2006); (5) Count 5: Unjust enrichment/ quantum meruit (for period after November 27, 2006); (6)
Count 6: Promissory estoppel (for period after November 27, 2006); (7) Count 7: Required wages for the period
11/28/2006 to l l/08/2007; (8) Count 8: Required wages for the period 11/09/2007 to 03/16/2009; (9) Count 9:
Required wages for the period after 03/17/2009: (I 0) Count l 0: Headstrong's liability for payment of unpaid benefits;
( 11) Count l l: Payment of living expenses; (I 2) Count 12: Retaliation for protected activity; ( 13) Count 13:
Compensatory damages; (14) Count 14: Punitive damages; (15) Count 15: Payment of back wages by Headstrong per
administrator's determination; (16) Count 16: Payment of back wages by Headstrong per ALJ; (17) Count 17: Review
of AU decision and order in AU Case No. 2014-LCA-008 dated January 21, 2015 and intermediate orders; (18)
Count 18: Whether the agency has jurisdiction to approve, adopt or enforce private agreements in violation offederal
law; (19) Count 19: Whether the ALJ (and ARB)'s dismissal of Gupta's INA claims before the agency based on an
alleged private settlement agreement that was later rescinded by Gupta is procedurally and constitutionally valid; (20)
Count 20: The May 2008 settlement agreement is voidable (or void), invalid, and/or unenforceable.
                                                          5
reasonable inference that the defendant is liable for the misconduct alleged." Id. On a motion to

dismiss, the Court "accept[sJ all factual allegations as true and draw[s] all reasonable inferences

in favor of the plaintiff." Brodv. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011). "Where, as here,

the complaint was filed prose, it must be construed liberally to raise the strongest arguments it

suggests." Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014).

         The Court may grant a motion for summary judgment "if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). The Court must "construe the facts in the light most favorable to the

non-moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant." Brod, 653 F.3d at 164. When "a party seeks judicial review of agency action, summary

judgment is appropriate, since whether an agency action is supported by the administrative record

and consistent with the APA standard of review is decided as a matter oflaw." Residents for Sane

Trash Solutions, Inc. v. US. Army Corps of Eng'rs, 31 F. Supp. 3d 571, 586 (S.D.N.Y. 2014)

(internal quotation marks omitted).

                                                   DISCUSSION

         Headstrong moves to dismiss the Amended Complaint on the ground that, as before,

Gupta's claims against Headstrong are barred by the May 2008 Agreement.                                 The Secretary

contends that, in light of that Agreement, the DOL properly dismissed Gutpa's administrative

claims and the Court should therefore grant summary judgment in favor of the Secretary. The

Court first addresses Headstrong's motion to dismiss and then addresses the cross-motions for

summary judgment from Gupta and the Secretary. 4



         4
           In June of2019, Gupta filed a letter motion requesting that the Court stay or defer decision on the Secretary's
motion for summary judgment, pending resolution of Headstrong's motion to dismiss. See Dkt. 132. The Court
agrees that it is appropriate to resolve Headstrong's motion before deciding the cross-motions for summary judgment.
Accordingly, the Court proceeds to resolve the motions in the sequence that Gutpa requested.
                                                            6
         I.       Headstrong's Motion to Dismiss

         Headstrong argues that the Amended Complaint must be dismissed for the same reasons

the Court dismissed the original complaint in this action. The Court agrees. In its prior order

dismissing the original complaint, the Court held that the May 2008 Agreement was valid and

enforceable, and that it barred Gupta's claims. The same is true of the Amended Complaint.

         Under New York law, "a valid release constitutes a complete bar to an action on a claim

which is the subject of the release." 5 Centro Empresarial Cempresa S.A. v. Am. }.1ovil, S.A.B. de

C. V, 17 N.Y.3d 269,276 (2011). "It is appropriate to grant a motion to dismiss on the basis of a

binding release agreement where ... the terms of the agreement are clear and unambiguous." 2

Broadway LLC v. Credit Suisse First Boston Mortg. Capital LLC, 00-CV-5773 (GEL), 2001 WL

410074, at *6 (S.D.N.Y. April 23, 2001). Here, as the Court previously held, the release of claims

in the May 2008 Agreement is clear and unambiguous. By signing it, Gupta "release[d] and

forever discharge[d]" Headstrong "of and from all ... suits, actions, causes of actions, charges,

complaints, grievances, judgments, damages ... which [he] ever had, now ha[s], or which may

arise in the future, regarding any matter arising on or before the date of [his] execution of' the

Agreement. 6 The release, which Gupta undisputedly entered into while represented by counsel,

thus unambiguously bars Gupta's claims against Headstrong, which all concern matters that arose

prior to the signing of the Agreement in May of 2008. 7


         5
             The Agreement contains the following choice of law provision: "This Agreement and Release is entered
into in the State ofNew York, and the laws of the State ofNew York will apply to any dispute concerning it, excluding
the conflict-of-law principles thereof." AR 1262.
           6
             As discussed in the Court's prior opinion, see Gupta, 2018 WL 1634870, at *2, the Court may consider the
May 2008 Agreement, because the document is integral to the Amended Complaint and it is "clear that there exist no
material disputed issues of fact regarding the [document's] relevance," authenticity, or accuracy. See Faulkner v.
Beer, 463 F.3d 130, 134 (2d Cir. 2006).
           7
             Gupta argues that some of his claims concern matters that arose after the execution of the May 2008
Agreement. He appears to be referring to Counts 2, 3, 8, and 9 of the Amended Complaint, which allege that
Headstrong owed Gupta wages for the period from November 9, 2007 through March 17, 2009. As the Court noted
in its prior opinion, however, it is clear from the Amended Complaint that Gupta's claims all arise out of employment
agreements entered into prior to May 2008. Gupta, 2018 WL 1634870, at *3 n.4. Moreover, to the extent that any of
                                                         7
         Gupta argues that the Court should nevertheless invalidate the release because it was

unconscionable, lacked consideration, and was entered into under circumstances constituting

fraud, mistake, and economic duress. See Centro Empresarial Cempresa SA., 17 N.Y.3d at 276

("A release may be invalidated ... for any of 'the traditional bases for setting aside written

agreements, namely, duress, illegality, fraud, or mutual mistake."'). The Court disagrees.

         "Although a defendant has the initial burden of establishing that it has been released from

any claims, a signed release shifts the burden of going forward ... to the [plaintiff! to show that

there has been fraud, duress or some other fact which will be sufficient to void the release." Id.

(internal quotation marks omitted). On a motion to dismiss, "[u]nless the [c]omplaint sufficiently

states a claim to void the release agreement[] ... [that] agreement[] [is] enforceable and compel[s]

dismissal of all claims." 2 Broadway LLC, 2001 WL 410074, at *7. Gupta's claims here fail

because, as before, his allegations fail to state "the basic elements" of any cause "sufficient to void

the release." Centro Empresarial Cempresa SA., 17 N.Y.3d at 276. Specifically, the Amended

Complaint does not plausibly allege that the Agreement was unconscionable, because its terms

were not "unreasonably favorable" to Headstrong, and Gupta-who was represented by counsel

when he negotiated the settlement--did not "lack ... meaningful choice" when he entered into it.

Walpert v. Jaffrey, 127 F. Supp. 3d 105, 131-32 (S.D.N.Y. 2015). The Amended Complaint also

does not adequately allege that the Agreement lacked consideration, because it is clear from both

the Amended Complaint and the Agreement itself that the Agreement contained a bargained-for

exchange-a $7,000 lump sum payment and a mutual release of claims. See Lambertson v. Kerry




Gupta's claims for breach of contract arose after :v!:ay 2008, those claims fail on the merits, because both the Amended
Complaint and the exhibits attached to it make clear that Headstrong was authorized to employ Gupta only until
November 8, 2007. Am. Comp!. at ,r,i 3"4, Ex. 9 & I 0. Gupta has thus failed to plausibly allege that Headstrong had
any obligation to pay Gupta wages for any period of time following his release of claims in May of 2008. See 2
Broadway LLC, at *9 ("PlaintifPs conclusory allegations to the contrary are contradicted by the documents attached
to the Complaint, and are therefore insufficient to defeat the motion to dismiss.").
                                                           8
Ingredients, Inc., 50 F. Supp. 2d 163, 169 (E.D.N.Y. 1999) (holding that a "mutual release provides

sufficient consideration to effectuate the [g]eneral [r]elease'}

        As to fraud and mistake, the Amended Complaint fails to plausibly allege either a

misrepresentation, or a shared erroneous belief, as to a material fact. See Centro Empresarial

Cempresa S.A., 17 N.Y.3d at 276 ("A plaintiff seeking to invalidate a release due to fraudulent

inducement must establish the basic elements of fraud, namely a representation of material fact,

the falsity of that representation, knowledge by the party who made the representation that it was

false when made, justifiable reliance by the plaintiff, and resulting injury.") (internal quotation

marks omitted); ACA Galleries, Inc. v. Kinney, 928 F. Supp. 2d 699, 701 (S.D.N.Y. 2013) ("A

mutual mistake under New York law means that both parties shared the same erroneous belief as

to a material fact, and their acts did not in fact accomplish their mutual intent.") (internal quotation

marks omitted). Gutpa alleges that Headstrong misrepresented-or, alternatively, mistakenly told

him-that it had informed USCIS of Gupta's termination on January 15, 2007. But he explicitly

references and relies on a letter that shows just the opposite. The letter-which was sent from

Headstrong's Human Resources department to USCIS (and signed by the individual to whom

USCIS addressed its approval of Gupta's H-1B petition)-informs USCIS that "Arvind Gupta is

no longer employed with [our] company," and is dated January 15, 2007. Am. Compl. ~, 256,

257,261 (citing AR 1251); See A1atusovsky v. lvferrill Lynch, 186 F. Supp. 2d 397,400 (S.D.N.Y.

2002) (On a motion to dismiss, "a court may consider documents attached to the complaint as

exhibits, or incorporated by reference, as well as any documents that are integral to, or explicitly

referenced in, the pleading."). The letter also specifically references the unique receipt number

associated with Headstrong' s approved H-1 B petition on behalf of Gupta. AR 1251; see Am.

Compl. Ex. 10. Gupta nevertheless contends that Headstrong's representation was false, because

the notification contains alleged technical errors-referencing only the most recent receipt number
                                                   9
associated with his employment, and identifying his employer as "Headstrong Services LLC,"

instead of "Headstrong, Inc." Given, however, that the notification letter expressly identifies

Gupta by name, references the receipt number uniquely associated with Gupta's employment at

Headstrong, and is signed by the same Headstrong employee who was identified on USCIS's

approval of Gupta's H-1B petition, these alleged technical errors do not allow the Court to draw

any reasonable inference that Headstrong falsely represented the date on which it had informed

USCIS of Gupta's termination. Since the notification letter is explicitly referenced in the Amended

Complaint, and directly contradicts Gupta's allegations of fraud and mistake, those allegations are

insufficient to survive Headstrong's motion to dismiss. lvfatusovsky, 186 F. Supp. 2d at 400 ("If a

plaintifI's allegations are contradicted by such a document, those allegations are insufficient to

defeat a motion to dismiss.").

          Finally, the Amended Complaint fails to plausibly allege that the Agreement must be

invalidated due to economic duress. "To void a contract on the ground of economic duress, the

complaining party must show that its agreement was procured by means of ( 1) a wrongful threat

that (2) precluded the exercise of [his] free will." Interpharm, Inc. v. Wells Fargo Bank, NA., 655

F.3d 136, 142 (2d Cir. 2011). This principle "extends no further than equity demands" and "a

mere demonstration of financial pressure or unequal bargaining power" is not, by itself, enough.

Id. Moreover, although a release induced by duress is voidable, "the person claiming duress must

act promptly to repudiate the contract or release or he will be deemed to have waived his right to

do so." VKK Corp. v. Nat'l Football League, 244 F.3d 114, 122 (2d Cir. 2001). "A party who

executes a contract under duress and then acquiesces in the contract for any considerable length of

time, ratifies the contract." Sheindlin v. Sheindlin, 88 A.D.2d 930, 931 (2d Dep't 1982). "Delays

as short as six months have been held to constitute forfeiture of the claim." VKK Corp., 244 F.3d

at 122.
                                                10
         Here, not only does the Amended Complaint fail to allege more than "mere ... :financial

pressure," it also makes clear that Gupta did not attempt to repudiate the Agreement until February

of 20 IO-approximately 21 months after signing it. In addition, Gupta never returned the $7,000

lump sum payment that he received pursuant to the Agreement. Nicomedez v. AJG, No. 12-CV-

490 (KBF), 2012 WL 5264560, at *4 (S.D.N.Y. Oct. 16, 2012) ("It is well established that where

money paid as consideration for a release acquired by fraud or duress is retained after the releaser

becomes aware of the fraud or the duress is removed, ratification may be found."). Under such

circumstances, Gupta's belated contention that he was forced to sign the Agreement under

economic duress is insufficient as a matter oflaw. See VKK Corp., 244 F.3d at 123 ("Because an

element of economic duress is thus present when many contracts are formed or releases given, the

ability of a party to disown his obligations under a contract or release on that basis is reserved for

extreme and extraordinary cases.").

         The Court thus finds that the May 2008 Agreement unambiguously released the claims that

Gupta asserts against Headstrong in this case.                 The Amended Complaint, like the original

complaint, furnishes no basis to invalidate that Agreement. 8 Headstrong's motion to dismiss the

Amended Complaint is, accordingly, granted.



          8
            In addition to the allegations just discussed, Gupta also alleges that the May 2008 Agreement is invalid
because it violates the INA and is preempted by federal law. Neither the INA nor its implementing regulations,
however, precludes an employee from settling his H-1 B claims. See Talukdar v. Dep 't of Veterans Affairs, ARB No.
04-100, 2007 WL 352434, at *2 (ARB Jan. 31, 2007) ("[T]he INA and its implementing regulations contain no
suggestion that we should refrain from exercising our dismissal authority ... If Congress had intended a drastic
juridical rule disallowing dismissal due to settlement, then Congress would have stated it.") (internal quotation marks
omitted). Indeed, such claims before the DOL appear to settle routinely. See LCA Decisions, Office of Administrative
Law          Judges,       United         States       Department       of       Labor.              Available       at
https://www.oalj.dol.gov/PUBLIC/INA/REFERENCES/CASELISTS/LCA_ DECISIONS.HTM.                            As to conflict
preemption, that doctrine applies "where local law conflicts with federal law such that it is impossible for a party to
comply with both or the local law is an obstacle to the achievement of federal objectives." Figueroa v. Foster, 864
F.3d 222, 228 (2d Cir.2017). Since this case does not involve any conflict between federal law and local law, conflict
preemption is inapplicable. Finally, Gupta also argues that Headstrong is precluded from relying on the Agreement
because it failed to bring it to the attention of the DOL. This argument is without merit, as the documents explicitly
referred to in the Amended Complaint clearly demonstrate that Headstrong did produce the Agreement to the DOL
and that the DOL considered it. See Am. Compl. at iJ 191 (citing AR 1476); Am. Comp!. Exs. 2 & 3.
                                                          11
        II.     Gupta and the Secretary's Motions for Summary Judgment

        Gupta also seeks judicial review, under the Administrative Procedure Act ("APA"), of the

DOL's decisions dismissing his administrative claims against Headstrong. The Secretary moves

for summary judgment on all claims, arguing that the agency's decisions were supported by

substantial evidence and not arbitrary, capricious, or contrary to law. The Court agrees.

        Under the AP A, "[a] person suffering legal wrong because of agency action ... is entitled

to judicial review thereof." 5 U.S.C. §702. The right to judicial review applies to "[a]gency action

made reviewable by statute and final agency action for which there is no other adequate remedy

in a court." 5 U.S.C. §704. Legal conclusions of the agency are reviewed de novo. 5 U.S.C. §

706 ("the reviewing court shall decide all relevant questions of law"); J Andrew Lange, Inc. v.

F.A.A., 208 F.3d 389, 391 (2d Cir. 2000). As to other agency findings, a reviewing court must

"hold unlawful and set aside agency action, findings, and conclusions found to be ... arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law." 5 U.S.C. § 706(2)(A).

"[A]gency action is arbitrary and capricious 'if the agency has relied on factors which Congress

has not intended it to consider, entirely failed to consider an important aspect of the problem,

offered an explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise."' Natural Res. Def Council v. U.S. E.P.A., 658 F.3d 200,215 (2d Cir. 2011) (quoting

,Motor Vehicle lv{frs. Ass'n of the U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

"Additionally, courts will not disturb a factual finding if it is supported by reasonable, substantial,

and probative evidence in the record when considered as a whole." Glara Fashion, Inc. v. Holder,

11-CV-889 (PAE), 2012 WL 352309, at *6 (S.D.N.Y. Feb. 3, 2012) (internal quotation marks

omitted).



                                                  12
         The DOL's actions here were supported by substantial evidence and neither arbitrary,

capricious, nor contrary to law. After holding a hearing, which Gupta attended in person, the ALJ

issued a detailed decision concluding that the parties had settled Headstrong's wage obligation,

and released Gupta's claims, by executing the May 2008 Agreement. The ARB affirmed the ALJ' s

decision, noting that the Agreement was facially valid and declining to adjudicate Gupta's

collateral attacks to it.   As explained above, this Court has determined that the May 2008

Agreement was valid and enforceable, and that Gupta's collateral attacks to it-including on

grounds of unconscionability, fraud, and duress-are meritless. In light of that holding, the DOL

properly concluded-as has the Court-that the Agreement "extinguished all claims against

Headstrong." AR 1614. The Secretary is thus entitled to summary judgment on all of Gupta's

claims, and Gupta's motion for partial summary judgment must be therefore be denied.

                                         CONCLUSION

         For the foregoing reasons, Headstrong's motion to dismiss and the Secretary's motion for

summary judgment are granted. Gupta's motion for partial summary judgment is denied. Gupta's

request for leave to file a motion for U-visa certification is also denied. See Dkt. 54, Case No. 12-

CV-6652 (RA) (denying Gupta's prior motion for U-visa certification "without prejudice to renew

if Plaintiff's claims survive [Headstrong's] motion to dismiss."). The Clerk of Court is respectfully

directed to mail a copy of this opinion to Gupta and to close this case.

SO ORDERED.

Dated:      September 9, 2019
            New York, New York

                                                  R
                                                  United States District Judge




                                                 13
